Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive. 

Applicant argues the prior art fails to teach sending an indication of UE security capabilities to the base station.  However, Applicant admits that the UE transmits security capabilities of the UE to the SGSN which are further sent to the base station.  

Examiner asserts that this meets the claim limitations as stated.  Examiner argues that intermediate way points of a message path; for example, from a UE to a base station, do not negate that the message is in fact sent and delivered.

Applicant argues that the prior art fails to teach or suggest the UE receiving a NAS message from the base station.   Although Applicant cites the proper citation of the prior art, Applicant argues that this is not the UE receiving a NAS message from the base station.  

Examiner respectfully disagrees.  Examiner reads “sends a handover command message to the UE….the handover command message carries the selected NAS algorithm, RRC, algorithm, and UP algorithm”.  As argued above, this message is delivered from a base station to the UE, through an intermediary, and Examiner asserts this meets the claim limitations.

Applicant argues that Blankenship fails to teach or suggest “a UE generating an access stratum security key”, but admits that Blankenship does teach a UE generating KUpenc; KRRCend; and KRRCint.  
Examiner asserts that these are examples of access stratum keys.

Applicant argues that the present invention relates to communications after a radio link failure, and the current art does not refer to said feature.  
Respectfully, a radio link failure is not stated in the claim limitations.

Examiner notes that a telephone interview was requested by the Applicant.  Several attempts were made to contact the Applicant, but were unsuccessful.

Examiner repeats the previous non-final rejection below with minor amendments.  Examiner makes note that the arguments of the prior office actions are not repeated here for the sake of brevity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 51, 58-62, 65-69, 71-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship US 9,497,673 in view of He US 8,774,759 

As per claims 49, 65 Blankenship teaches A method of operating a user equipment ("UE") comprising: establishing a radio resource control ("RRC") connection with a base station; subsequent to establishing the RRC connection, and responsive to receiving the NAS message, generating an access stratum security key based on the identifier of  the selected security algorithm. (Column 4 lines 20-35)(Column 6 lines 20-65) (Column 12 lines 40-55)(Column 15 lines 15-40)(teaches a UE connection with a base station and establishing an RRC connection and AS key generation depending on protocols and algorithm)

He teaches sending an indication of a security capability of the UE to the base station; subsequent to sending the indication, receiving a non-access stratum ("NAS") message from the base station, the NAS message includes an identifier of a selected security algorithm; (Column 2 lines 20-24; Column 4 lines 9-25 (Column 4 lines 55-65)    (Column 5 lines 32-40).  (Explicitly teaches security negotiations; sending capabilities of UE, which are received by base station and selected with RRC; returned to UE)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Blankenship because it is an essential part of security negotiation.  
As per claims 51, 65 Blankenship teaches The method of claim 49, further comprising: using the access stratum security key and the selected security algorithm to protect access stratum communications with the base station.  (Column 6 lines 20-65) As per claims 52, 69 Blankenship teaches The method of claim 49, wherein the NAS message comprises a NAS security mode command, base station comprises an eNodeB, the selected security algorithm comprises an integrity algorithm, the access stratum security key comprises an RRC message integrity key, Krrc_int  (Column 6 lines 33-65)  (teaches generating KRRC_int to protect communications)As per claims 58, 71 Blankenship teaches The method of claim 49, further comprising: generating a base station key KeNB; wherein generating the access stratum security key comprises generating the access stratum security key using the KeNB and the selected integrity algorithm identifier.  (Column 6 lines 35-65)

As per claims 59, 72  Blankenship teaches  The method of claim 58, further comprising: generating an RRC integrity token using the selected security algorithm and the access stratum key; and in response to a link failure between the UE and the source base station, transmitting the RRC integrity token to a target base station.  (Column 18 lines 56-67) (teaches generation of a token for RRC reconnection after link failure)
It would have been obvious to one of ordinary skill in the art to use the teaching of Blankenship with the previous combination because it expedites reconnection after handover or other link failure.As per claims 60, 73 Blankenship teaches The method of claim 59, wherein the base station key KeNB and the access stratum security key are generated prior to the link failure. (Column 18 lines 56-67)   As per claim 61, 74 Blankenship teaches The method of claim 59, wherein transmitting the RRC integrity token to the target base station comprises transmitting the integrity token in an RRC ConnRe-est Request message. (Column 18 lines 56-67)As per claim 62, 75 Blankenship teaches The method of claim 61, further comprising: receiving an RRC ConnRe-est Setup message in response to the RRC ConnRe-est Request message; and in response to receiving the RRC ConnRe-est Setup message, transmitting an NAS Data protocol data unit (PDU) to the target base station. (Column 18 lines 56-67)

As per claims 66, 67 Blanken teaches A network node of a cellular radio access network ("RAN"), the network node comprising: processing circuitry; and memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the network node to perform operations comprising: establishing a radio resource control ("RRC") connection with a user equipment ("UE"); subsequent to establishing the RRC connection, (Column 4 lines 20-35)(Column 6 lines 20-65) (Column 15 lines 15-40)(teaches a UE connection with a base station and establishing an RRC connection and AS key generation depending on protocols and algorithm)

He teaches receiving an indication of a security capability of the UE from the UE; subsequent to receiving the indication, generating a list of security algorithms supported by the network node and the UE based on the UE capabilities; transmitting the list of supported security algorithms to a core network node; responsive to transmitting the list of supported security algorithms to the core network node, receiving from the core network node, a selected security algorithm; and transmitting an identifier of the selected security algorithm to the UE. (Column 4 lines 9-25 (Column 4 lines 55-65)    (Column 5 lines 32-40).  (Explicitly teaches security negotiations; sending capabilities of UE, which are received by base station and selected with RRC; returned to UE)

Claims 56, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over He US 8,774,759 in view of Blankenship US 9,497,673 in view of Hapsari US 2012/0178417

As per claims 56, 70 Hapsari teaches The method of claim 49, wherein sending the indication of the security capability of the UE to the base station comprises sending a request to the base station, the request including the indication of the security capability of the UE, wherein the request comprises an Attach request [0045]  (teaches an attach request)

It would have obvious to one of ordinary skill in the art at the time the invention was filed to use the attach request of Hapsari with the previous combination because it is part of the standard used to facilitate mobile communications.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439